Citation Nr: 1525432	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for neck disorder, to include as secondary to service-connected degenerative joint disease of the left shoulder post operative acromioclavicular separation with left rotator cuff tear.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected degenerative joint disease of the left shoulder post operative acromioclavicular separation with left rotator cuff tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to March 1988.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains a March 2014 VA Disability Benefits Questionnaire (DBQ) examination for shoulder and arm conditions and VA treatment records dated from July 2013 to May 2014 and copies of other evidence already associated with VBMS.  To the extent that the RO did not review this additional evidence, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these documents upon remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was afforded a VA examination in March 2013 in connection with his claim for service connection for a neck disorder.  He was diagnosed with degenerative disc disease of the cervical spine, but the examiner opined that the disorder was less likely than not incurred in or caused by the claim in-service injury, event, or illness.  In so doing, he noted that the Veteran had a syncopal episode in service at which time he fell and sustained a laceration of the scalp.  However, there was no record of a chronic neck condition in service until after 2011 when a MRI revealed degenerative disc disease.  The examiner acknowledged the Veteran's report that he had chronic neck pain since his injury in service, but also noted that there was no documentation of a neck problem from 1987 to 2013 or to 2010 when the diagnosis was made.  

Nevertheless, the Board notes that the March 2013 VA examiner did not acknowledge or reference the Veteran's post-service complaint of pain in the left shoulder and radiating into the neck, as noted in an August 1994 private treatment record for a motor vehicle accident.  Moreover, the examiner did not address whether the Veteran's current neck disorder was caused by or permanently aggravated by his service-connected left shoulder disability.  The Board does note that a May 2011 VA examiner had previously addressed the secondary service connection issue; however, the rationale was inadequate, as he merely stated that degenerative joint disease does not spread.  Therefore, an additional medical opinion is needed.

In addition, the Veteran was afforded a VA examination in May 2011 at which time he was diagnosed with migraine headaches.  The examiner opined that the migraine headaches were not caused by or permanently aggravated by his service-connected left shoulder disability.  In so doing, he simply stated that migraines are not related to musculoskeletal disorders.  He does not appear to have considered the April 2011 VA treatment record indicating that the Veteran's cervical degenerative joint disease pain had recurred and that musculoskeletal pains leads to poor sleep, which leads to migraine flares.  Moreover, VA treatment records dated in February 2013 indicated that the Veteran continued to complain of migraines that he had had since about 1988, and a  summary of his medical history in June 2013 notes headaches since 1987 when he had a fall after being dizzy, hit his head and suffered a laceration, and migraine headaches since the late 1980s.  Therefore, the Board finds that an additional medical opinion is needed to address the relevant facts and evidence with a complete rationale.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a neck disorder and migraine headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include records dated since May 2014.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the March 2013 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current neck disorder.  If the examiner concludes that an additional examination is required, one should be provided.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should note that the Veteran had a post-service complaint of pain in the left shoulder and radiating into the neck, as noted in an August 1994 private treatment record following a motor vehicle accident.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's current neck disorder is related to his military service, to include a fall in April 1987.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's current neck disorder is either caused by or permanently aggravated by his service-connected left shoulder disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should refer the Veteran's claims file to the May 2011 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current migraine headaches.  If the examiner concludes that an additional examination is required, one should be provided.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should note the April 2011 VA treatment record indicating that the Veteran's cervical degenerative joint disease pain had recurred and that musculoskeletal pains leads to poor sleep ,which leads to migraine flares; VA treatment records dated in February 2013 showing that the Veteran continued to complain of migraines that he had had since about 1988; and a  summary of his medical history in June 2013 noting headaches since 1987 when he had a fall after being dizzy, hit his head and suffered a laceration, and migraine headaches since the late 1980s.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's migraine headaches are related to his military service, to include a fall in April 1987.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's migraine headaches are either caused by or permanently aggravated by his service-connected left shoulder disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If a benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


